DETAILED ACTION
1.	The following communication is in response to the documents filed on 21-June-2019.  Claims 1-16 are pending in the application.  The IDS received on the same date has been considered.  Further, the specific arguments as presented in applicant’s Preliminary Amendment, on page 12, are considered persuasive.
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over USP Publication 2013/0344802, which provides devices, systems and methods for updating one or more components of a transit system. A wireless communications connection is established between each train in a transit system, with at least one master control station. Each car in a train is communicatively connected using the train consist and/or a local area network, which may include a wireless network. Positional information regarding each train may be communicated to the master control station, and packages of information responsive to present or future scheduling, messaging, operating, or other needs, may be communicated to system components. Such packages may include, for example, scheduling updates and updated public address messages, and may be designated for one or more terminals in one or more train cars, or otherwise. A master terminal may be configured to control intra-train communications and inter-train communications, and positional reporting of a train to the master control station. 

2.2	Claims 1-16 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, reasonably disclose the specific arrangement of elements in the same combination specified in independent claims 1, 8 and 15 for controlling a train door.

2.3	According to the train door control method provided by the present application, when multiple trains park in a platform at the same time, a first train identifier and a second train identifier are acquired, where a door of a first train to1 which the first train identifier belongs is to be opened at a current time point. A second train to which the second train identifier belongs is a train arranged after the first train, which enters the platform and parks in the platform.  The opening and closing of the door of the first train and a door of the second train are controlled at different time points respectively, according to the first train identifier and the second train identifier. The invention ensures the safety of train operation, and1 improves the operational efficiency of trains and the flexibility of the train door control. 

2.4	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-7, 9-13 and 16 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 8 and 15. 

Prior Art
3.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-B on the attached PTO-892 Notice of References Cited, such documents defining the general state of the art which is not considered to be of particular relevance.
Response Guidelines
4.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

4.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661